DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group II, in the reply filed on 09/23/22, is acknowledged.  The traversal is on the ground(s) that:
The Examiner has not provided any indication that the claims, interpreted in light of the description, was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion.
Unity of invention exists between Groups I - X because there is a technical relationship that involves the same special technical feature and it is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.
A search of all the clams would not impose a serious burden on the Office. In fact, the International Searching Authority searched all of the claims together.
The Office has not considered the relationships between Groups I to X with respect to MPEP 806.03.
However, these arguments are not found persuasive because: 
Argument A is not persuasive because it is incorrect since the Examiner correctly referenced Rule 13.2 which includes this requirement (see paragraph 6).
Argument B is not persuasive because it fails to indicate what the shared technical feature actually is; therefore, it remains the Office’s position that the ten inventions do not share a common feature.
Argument C is not persuasive because properly searching 10 distinct inventions clearly creates a significant burden on the Examiner. It is also noted that the Office is not obligated by decisions made by the International Searching Authority and thus, this argument is also misguided. Nevertheless, it is also noted that the ISA also found multiple inventions (see Box No. III).
Argument D is not persuasive because MPEP chapter 800 is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a) (emphasis added). In contrast, the discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800 (emphasis added). Thus, this argument is also misguided.
Therefore, the requirement is still deemed proper and is therefore made FINAL.


Claim Status
3.  Claims 1-10, 14-20, and 22-25 are pending. Claims 11-13 and 21 are cancelled.
Claims 22-25 are newly added. Claims 1-10 and 14-20 are amended. Claims 2, 8, 9, and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/22. Claims 1, 3-7, 10, 14-16, 20, and 22-25 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 05/14/20; 07/14/22; and 09/23/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
5.  Claims 1, 10, and 20 are objected to because of the following informalities:  claims recite non-elected inventions. Appropriate correction is required.  

Improper Markush Grouping Rejection
6.  Claims 1, 10, and 20 are rejected on the basis that each contains an improper Markush grouping of alternatives.   See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use (emphasis added). A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature; See MPEP § 706.03(y).
The Markush grouping of an Echovirus 25; a modified ECHO25; an isolated nucleic acid molecule defined as a genomic sequence of ECHO25; an isolated nucleic acid molecule defined as a cDNA sequence of ECHO25; an isolated nucleic acid molecule defined as a genomic sequence of the modified ECHO25; an isolated nucleic acid molecule defined as a cDNA sequence of the modified ECHO25; an isolated nucleic acid molecule defined as a complementary sequence of a genomic sequence of ECHO25; an isolated nucleic acid molecule defined as a complementary sequence of a cDNA sequence of the ECHO25; an isolated nucleic acid molecule defined as a complementary sequence of a genomic sequence of the modified ECHO25; and/or an isolated nucleic acid molecule defined as a complementary sequence of a cDNA sequence of the modified ECHO25, found in independent claim 1 (all of the above) and dependent claims 10 and 20 (at least two of the above); are each improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims (although, note that the restriction requirement still holds) and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102 & 103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. Claims 1, 3, 6, 7, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shafren 2006 (WO 2006/074526).
	Shafren teaches the administration of modified echoviruses for the treatment of cancer in mammals (e.g. page 13, lines 12-24; meeting limitations found in instant claim 1).  Shafren teaches methods for treating neoplasms, including those from prostate cancer, breast cancer, ovarian cancer, lymphoid cancer, leukemia, brain cancer, and lung cancer in humans (page 5, lines 9-22; page 6, lines 27-34; page 18, lines 17-27; meeting limitations found in instant claims 1 and 23). Shafren teaches modifications include replacements, insertions and/or deletions of naturally occurring genes (e.g. page 19, lines 13-19; meeting limitations found in instant claims 3 and 6). Shafren teaches administration of the modified echoviruses in combination with chemotherapy and/or immunosuppressants (e.g. page 22, lines 1-5 and lines 21-25; meeting limitations found in instant claim 10).  
With regards to the use of ECHO25 (i.e. a known echovirus), it is the Office’s position that this “species” within the echovirus “genus”, can be at once envisaged from the prior art because the “species” within this “genus” (e.g. 28 known serotypes of echovirus, including ECHO25; see Pertinent Art section below) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them); emphasis added. Therefore, Shafren anticipate the invention as claimed.
Nevertheless, in the alternative, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and if these options lead to the anticipated success, then the product was not one of innovation but rather one of ordinary skill and common sense.   In the instant case, Shafren teach the art-recognized need for effective treatments of cancer including the use of oncolytic viruses to kill cancerous cells by direct lytic infection, induction of apoptosis and/or by initiating an immune response to viral antigens; and teaches the advantages of using viral-based therapies, including the use of echoviruses, over more conventional treatments (e.g. see pages 2-3). Therefore, because there were only 28 serotypes within the echovirus genus (i.e. a finite number of identified, predictable solutions to the recognized problem), one of ordinary skill in the art could have pursued these known potential solutions, with a reasonable expectation of success, because Shafren had already demonstrated that at least 4 of the 28 could be successfully modified and used to treat cancers in humans. Therefore, the claimed invention is also prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
12.  Claims 1, 3, 5-7, 10, 14, 16, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shafren 2006 (WO 2006/074526) in view of Stanway et al. 2000 (Review in Medical training 10:57-69); Hou et al. 2015 (Virus Research 205:41-44); and Gromeier et al. 2000 (Intergeneric poliovirus recombinants for the treatment of malignant glioma; PNAS 97(12):6803-6808).
	As set forth above, Shafren teaches methods comprising the administration of modified echoviruses for the treatment of a variety of cancers in humans and Stanway (see page 58, left column) and Hou (see abstract and introduction) together teach echoviruses include 28 known serotypes including ECHO25 which comprises sequences at least 70% identical to SEQ ID NO: 13; thereby meeting limitations found in instant claims 1, 3, 6, 7, 10, and 23, along with dependent claims 16, 20 and 25.  In addition, Shafren teaches echoviruses and polioviruses are both enteroviruses within the family of Picornaviridae (see Table 1) and Stanway teach all picornaviruses share essentially the same genome organization (see page 60, right column). 
	Therefore, the difference between the prior art and the invention is where the modification (for both products and methods) of ECHO25 includes a substitution of an internal ribosome entry site (IRES), in general (see dependent claims 3 and 6), and/or with an IRES of human rhinovirus 2 (see dependent claim 5 and independent claim 14). 
	However, Gromeier teach similar methods for picornaviruses wherein attenuation of a neurovirulent strain of poliovirus by replacement of the viral internal ribosome entry site (IRES) with the corresponding sequence from the closely related human rhinovirus type 2 (HRV2), yielded a highly efficacious recombinant virus which displayed significant tumor tropism and oncolytic potential (e.g. see abstract; Figure 3; and page 6807, Discussion).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the modified ECHO25 viral vector useful in treating cancer, as taught by Shafren, Stanway and Hou, by substituting the IRES of the echovirus with the IRES of the HRV2, thereby arriving at the claimed invention, in order to produce a highly efficacious recombinant virus which displayed significant tumor tropism and oncolytic potential, similar to the one taught by Gromeier. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Gromeier had already demonstrated the modification was successful in polioviruses; Shafren had already taught polioviruses and echoviruses were both picornaviruses; and Stanway had already taught all picornaviruses were similar genetically. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the use of known techniques to improve similar devices, methods or products in the same way is obvious because enhancing a particular class of devices, methods, or products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In the instant case, Shafren, Stanway and Hou, together teach a “base” method for treating cancers using a modified ECHO25 virus (i.e. a modified picornavirus), and Gromeier teaches a comparable method for modifying similar picornaviruses, wherein the use of a substituted IRES sequence is taught as advantageous.  Thus, one of ordinary skill in the art could have applied the known technique of Gromeier to the base product/method taught by the combination of prior art to yield predictable results (i.e. the same advantages) based upon the teaching of such improvement in the similar situations of Gromeier. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Allowable Subject Matter
13. Claims 4, 15, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
14.  The following prior art, made of record, is considered pertinent to applicant’s disclosure. 
Stanway et al. 2000 (Human parechoviruses – biology and clinical significance; Review in Medical training 10:57-69) teaches Echoviruses include 28 known serotypes (see page 58, left column). Therefore, Stanway supports that even one of ordinary skill in the art would recognized that there are a finite number of identified (i.e. known), predictable options within the broader category of “echoviruses”. 
Hou et al. 2015 (Construction and characterization of an infectious cDNA clone of Echovirus 25; Virus Research 205:41-44) teaches Echovirus 25 is a known member of the enterovirus family (see abstract and introduction). Therefore, Hou supports that even one of ordinary skill in the art would recognized ECHO25 as a specifically known member of the broader echovirus category. Further, Hou teach ECHO25 naturally has sequences at least 70% similar to claimed sequences, including for example, SEQ ID NO:13. 

    PNG
    media_image1.png
    344
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    791
    media_image2.png
    Greyscale

Conclusion
15. No claims are allowed at this time.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY MAILLE LYONS/Examiner, Art Unit 1645                					December 10, 2022